DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 31 December 2020.
Claims 1, 2, 4-7, and 11-15 have been amended.
Claim 8 has been canceled.
Claims 16-17 have been added as new.
Claims 1-7 and 9-17 are currently pending and have been examined.

Response to Amendment
The amendments are sufficient to overcome all 112 rejections previously raised.  These rejections are respectfully withdrawn.  However, new grounds of rejection have been set forth under 112 as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the 101 rejections previously raised.  Examiner notes that the layered interactions in the system including receiving a start signal indicating that applications may be accepted, in response to the signal receipt displaying an input screen that receives and transmits user submissions and applications from which a plurality of operation schedules are created, evaluated and a selection is made and transmitted to the users integrate the exception into a practical application by setting forth a series of additional 
Applicant’s amendments have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 31 December 2020 have been fully considered but are not persuasive.
Applicant argues that the previously cited references fail to teach selecting driver candidates from a plurality of users who have submitted applications, and that there is no predefined group of drivers.  These arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.  See new grounds of rejection set forth below.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical errors.  The claim recites that the host server is configured: receive…  and should recite “the host server is configured to: receive…”  The “to” has been improperly deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5-7, 14, 16 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the driver candidates" in the based on limitation that creates a plurality of operation schedules.  There is insufficient antecedent basis for this limitation in the claim.  The limitations states that each group includes at least one driver candidate, and then states that “the driver candidates identified from the plurality of users having submitted ride share applications”.  However, it is unclear if the intention of the claim is to reference the at least one driver candidate in each group or to general define that driver candidates are identified from users who have submitted applications.  For examination purposes the claim is interpreted as “each ride share group including at least one driver candidate assigned thereto, the at least one driver candidate identified from the plurality of users having submitted ride share applications”.  Clarification is required.
Additionally, the selecting limitation recites that at least one driver is selected from “the driver candidates”.  There is insufficient antecedent basis for this limitation in the claim.  The Clarification is required.  The claim has not 
Claims 5-7 and 14 recite the limitation "the driver candidates".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear when the driver candidates are selected since the parent claims recite that each group includes at least one driver candidate and does not necessitate that multiple driver candidates are identified or selected.  Further the parent claim selects at last one driver and does not recite selecting multiple driver candidates.  Clarification is required.
Claims 16 and 17 are replete with antecedent basis issues.  The claims recite the limitations “the route”, “the boarding point”, “the destination”, “the boarding time”, “the expected destination arrival time”, “the sum of the route lengths”, “the sum of the differences” “the desired boarding time”, “the desired arrival time”, “the number of vehicles, “the total”, “the ratio”, “the estimated total”, etc.  There is insufficient antecedent basis for these limitations in the claims.  None of these terms were previously recited in the claims.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2016/0138928) in view of Balva (US 2019/0101401).
As per Claim 1 Guo teaches:
A vehicle ride share assist system comprising a plurality of user terminals, and a host server connected to the user terminals via a network (Guo Figs. 1 and 5 illustrate a ride share assist system with multiple user devices which communicate with a host server over a network), wherein;
each of the user terminals is configured to:
receive a start application signal from the host server, the start application signal indicating the host server is accepting ride share applications (Guo Fig. 4 item 404 illustrates how each terminal receives a signal indicating that the server is accepting applications for a broadcast carpool request as is described in at least [0061-0067]);
in response to receiving the start application signal, display an input screen that allows a corresponding user of the respective user terminal to input ride share application information; receive, form the corresponding user of the respective user terminals, user submission of the ride share application information; and transmit a ride share application including the received ride share application information to the host server, the host server is configured: receive a respective plurality of ride share applications from the plurality of user terminals, the plurality of ride share applications respectively associated with the corresponding users of the plurality of user terminals (Guo Fig. 4 and at least [0061-0067] describe how an input screen is displayed specifically in response to a received request sent to a neighboring vehicle,  Fig. 2 items 202-204, Fig. 3 items 302, 202-204, Fig. 4 items 402-408 illustrate and are described in at least [0025, 0033, 0039-0042, 0054-0056] as displaying a screen to a user device enabling the user to input a ride share request or application, which is received by the device and submitted/transmitted to the server which receives the request information);
based on the plurality of ride share applications, create a plurality of operation schedules, each operation schedule including a respective plurality of ride share groups that collectively include all of the plurality of users, each ride share group including at least one driver candidate assigned thereto, the driver candidates identified from the plurality of users having submitted ride share applications (Guo Figs. 2, 3 illustrate and are described in at least [0022-0026, 0032, 0039-0043, 0048-0049, 0054-0056] as creating a plurality of carpool request matches, e.g. operation schedules, that include groups of users that are compatible based on route, timing, preference and other ancillary ;
compute evaluation points for each operation schedule in accordance with a plurality of evaluation criteria (Guo Figs. 2, 3 illustrate analyzing requests to find compatible matches, [0003] describes computing a viability value for each match, e.g. schedule,  [0025-0032, 0039-0045, 0054-0056] further describe computing a viability value for each match representing how closely the match fits the user’s route and preference);
total the evaluation points for each operation schedule (Guo Figs. 2, 3 illustrate analyzing requests to find compatible matches, [0003] describes computing a viability value for each match, e.g. schedule,  [0025-0032, 0039-0045, 0054-0056] further describe computing a viability value for each match representing how closely the match fits the user’s route and preference);
select at least one driver from the driver candidates included in a first operation schedule of the operation schedules having a highest total of the evaluation points (Guo Figs. 2 and 3 items 214 illustrate selecting drivers based on an analysis and/or optimization, [0003] describes selecting a driver for each carpool match, e.g. schedule, [0026-0027, 0031, 0039, 0045-0049] describe determining the most viable match, e.g. the schedule with the highest viability value, and selecting which participant in the match may be the driver); and
transmit, to the plurality of user terminals, the first operation schedule for display at the plurality of user terminals to the respective plurality of users (Guo Figs. 2, 3 item 212 illustrates transmitting/assigning carpool matches and .
Guo does not explicitly recite that the value computed for the matches is totaled for each match/schedule after multiplying the criteria/points by coefficients. However, Balva teaches an optimization process that can vary the component values or weighting of the objective function in order to attempt to improve the quality score generated for each proposed solution (Balva Abstract).  Balva further teaches:
total the evaluation points after multiplying the evaluation points by respective coefficients; select the solution having a highest total of the evaluation points multiplied by the respective coefficients (Balva in at least the abstract and [0012, 0021-0027, 0036-0037, 0043-0044, 0049] describe using the historical data to compute quality scores for each proposed solution, the score being the result of an objective function where component values or weightings can be varied and used to derive an overall score and the highest score is the optimal solution and is selected)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to create groups of user transmitted operations in a system that matches riders with providers or drivers to include the techniques for analyzing pattern data to computer evaluation points for criteria that are totaled after multiplying them by coefficients to selected a highest scoring solution, where the inputs are changeable by system users because each of the elements were known, but not necessarily 
As per Claim 2 Guo further teaches:
wherein the host server is further configured to store vehicle information 15on each of vehicles offered by the users for ride share, and select the at least one driver further based on the vehicle information (Guo [0025-0032, 0034, 0039, 0040-0042, 0045-0049, 0058]  describe storing and utilizing destination, starting point, route, carpool partner preferences, constraints, time flexibility, user name, drop off point, preferences about kinds of passengers, minimum length of ride,  and other stored information and criteria including vehicle and driver information to determine a match and driver).  
As per Claim 4 Guo further teaches:
wherein the host server is further configured to store user information on each of the users, and select the at least 25one driver further based on the user information (Guo [0025-0032, 0039, 0040-0042, 0045-0049, 0058]  describe storing and utilizing destination, starting point, route, carpool partner 
As per Claim 5 Guo further teaches:
wherein the user information includes a number of incidences of each user serving as a driver during a prescribed past time period, and wherein the host server is further configured to select the driver candidates in such a manner that an unevenness in the numbers of incidences of serving as a driver among the users is minimized (Guo [0025-0032, 0039, 0040-0042, 0045-0049, 0058]  describe storing and utilizing destination, starting point, route, carpool partner preferences, constraints, time flexibility, user name, drop off point, preferences about kinds of passengers, minimum length of ride,  and other stored information and criteria including driver information to determine a match and driver, [0032 and 0058] specifically describe choosing a driver based on an optimization to equitably distribute driving responsibilities so that no driver has a net equity advantage based on previous participant profile information) 
As per Claim 6 Guo further teaches:
wherein the host 10server further configured to store vehicle information on each of vehicles offered by the users for ride share, and select the at least one driver from the driver candidates further based on the vehicle information (Guo [0025-0032, 0034, 0039, 0040-0042, 0045-0049, 0058]  describe storing and utilizing destination, starting point, route, carpool partner preferences, constraints, time 
As per Claim 9 Guo further teaches:
wherein the vehicle 25ride share assist system is configured to assist the users to travel to a specific facility (Guo [0003-0006, 0023-0025, 0030, 0039, 0043] describes the system being configured to assist users such as commuters traveling to selected travel destinations or along a specific commute route).  
As per Claim 10 Guo further teaches:
wherein the vehicle ride share assist system is configured to assist the users to commute to a facility of an organization to which the users belong (Guo [0003-0006, 0023-0025, 0030, 0039, 0043] describes the system being configured to assist users such as commuters traveling to selected travel destinations or along a specific commute route).  
As per Claim 11 Guo does not teach but Balva further teaches an optimization process that can vary the component values or weighting of the objective function in order to attempt to improve the quality score generated for each proposed solution (Balva Abstract).  Balva further teaches:
wherein each of the coefficients can be changed by a system administrator (Balva [0049] describes varying the metric and coefficient values in the objective function via a system that may be operated by or on behalf of a service provider or entity, as is described in at least [0053]).  

As per Claim 12 Guo further teaches:
wherein the host server is further configured to store vehicle 20information on each of vehicles offered by the users for ride share, and user information on each of the users  (Guo [0025-0032, 0034, 0039, 0040-0042, 0045-0049, 0058]  describe storing and utilizing destination, starting point, route, carpool partner preferences, constraints, time flexibility, user name, drop off point, preferences about kinds of passengers, minimum length of ride, and other stored 
As per Claim 13 Guo further teaches:
wherein the host server is further configured to create the plurality of operation schedules such that each ride share group of the plurality of ride share groups in each operation schedule includes a driver candidate and zero or more passengers (Guo Figs. 2, 3 illustrate and are described in at least [0022-0027, 0031-0032, 0039-0043, 0045-0049, 0054-0056] as creating a plurality of carpool request matches, e.g. operation schedules, that include groups of users, at least one driver and potential passengers, that are compatible based on route, timing, preference and other ancillary information, a driver is chosen for each segment from the matched users who have submitted or requested to participate in a carpool).  
As per Claim 16 Guo further teaches:
wherein the host server is further configured to determine the route to be taken for each group, and the boarding point, the destination, the boarding time, and the expected destination arrival time for each user, wherein the evaluation criteria include one or more of the sum of the route lengths for each of the plurality of groups within a respective operation schedule, the sum of the operation times for each of the plurality of groups within a respective operation schedule, the sum of the differences between the desired boarding time and the desired arrival time for all of the users, the number of vehicles to be used for the ride share, the total CO2 emission amount, and the ratio of the vehicles provided by the organization, wherein the evaluation points are higher as the sum of the route lengths gets smaller, as the sum of the operation times gets smaller, as the sum of the differences between the desired boarding time and the desired arrival time for all of the users gets smaller, as the number of vehicles to be used for the ride share gets smaller, as the estimated total CO2 emission amount gets smaller, and as the ratio of the vehicles provided by the organization gets greater (Guo in at least [0026-0027, 0039-0048, 0067] describe determining a route for each group and specific start time, destination, and other ancillary data, and evaluating the sum of the route lengths so that the most overlapping, receives a higher score)
As per Claim 17
wherein the host server is further configured to determine the route to be taken for each group, and the boarding point, the destination, the boarding time, and the expected destination arrival time for each user, wherein the evaluation criteria include one or more of the sum of the route lengths for each of the plurality of groups within a respective operation schedule, the sum of the operation times for each of the plurality of groups within a respective operation schedule, the sum of the differences between the desired boarding time and the desired arrival time for all of the users, the number of vehicles to be used for the ride share, the total CO2 emission amount, and the ratio of the vehicles provided by the organization, wherein, when reducing traffic congestion is given a high priority, a coefficient corresponding to the number of vehicles to be used for the ride share is made greater than coefficients corresponding to the other evaluation criteria, or, when reducing CO2 emission amount is given a high priority, the coefficient corresponding to the estimated total CO2 emission amount is made greater than the coefficients corresponding to the other evaluation criteria (Guo in at least [0026-0027, 0039-0048, 0067] describe determining a route for each group and specific start time, destination, and other ancillary data, and evaluating the sum of the route lengths so that the most overlapping, receives a higher score).
Claims 3, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2016/0138928) in view of Balva (US 2019/0101401) further in view of Adamczyk et al. (US 7,627,422).
As per Claim 3 Guo in at least [0025-0032, 0034, 0039, 0040-0042, 0045-0049, 0058]  describes storing and utilizing destination, starting point, route, carpool partner preferences, constraints, time flexibility, user name, drop off point, preferences about kinds of passengers, minimum length of ride,  and other stored information and criteria including vehicle and driver information to determine a match and driver.  Guo in view of Balva do not teach but Adamczyk further teaches:
wherein the vehicle information includes at least one of ownership, fuel mileage and occupant capacity of 20each of the vehicles (Adamczyk describes selecting a driver through the matching process using selection criteria including vehicle information as is described in at least Col. 3: 10-22 and including vehicle passenger size, type of vehicle, etc. as is further described in at least Col. 6: 26-40, Col. 14: 1-35, Col. 15: 48-Col. 16: 31).  

As per Claim 7 Guo in at least [0025-0032, 0034, 0039, 0040-0042, 0045-0049, 0058]  describes storing and utilizing destination, starting point, route, carpool partner preferences, constraints, time flexibility, user name, drop off point, preferences about kinds of passengers, minimum length of ride,  and other stored information and criteria including vehicle and driver information to determine a match and driver.  Guo in view of Balva do not teach but Adamczyk further teaches:
15wherein the user information includes driving skill, and wherein the host server is further configured to select the at least one driver from the driver candidates according to the driving skill (Adamczyk describes selecting a driver through the matching process using selection criteria including user information as is described in at least Col. 3: 10-22, Col. 6: 26-40, Col. 14: 1-35, Col. 15: 48-Col. 16: 31 which describe utilizing user information in the matching process including  driving record, quality rating, criminal record, etc.).  

As per Claim 14 Guo further teaches:
5wherein the host server is further configured to select the driver candidates from the users who have transmitted the ride share applications according to the stored user information  (Guo Figs. 2, 3 illustrate and are described in at least [0022-0027, 0031-0032, 0039-0043, 0045-0049, 0054-0056] as creating a plurality of carpool request matches, e.g. operation schedules, that include groups of users, at least one driver and potential passengers, that are compatible based on route, timing, preference and other ancillary information, a driver is chosen for each segment from the matched users who have submitted or requested to participate in a carpool), 
create the plurality of operation schedules such that each ride share group of the plurality of ride share groups in each operation schedule includes a driver candidate and zero or more passengers ((Guo Figs. 2, 3 illustrate and are described in at least [0022-0027, 0031-0032, 0039-0043, 0045-0049, 0054-0056] as creating a plurality of carpool request matches, e.g. operation schedules, that include groups of users, at least one driver and potential passengers, that are compatible based on route, timing, preference and other ancillary information, a driver is chosen for each segment from the matched users who have submitted or requested to participate in a carpool).  
Guo in view of Balva do not teach but Adamczyk further teaches:
select a vehicle for each selected driver candidate (Adamczyk describes selecting a driver with a specific associated vehicle through the matching process using selection criteria including vehicle and user information as is described in at least Fig. 10 and Col. 3: 10-22, Col. 6: 26-40, Col. 14: 1-35, Col. 15: 48-Col. 16: 31 so that a driver and type of vehicle are considered in the matching process),
Therefore, it would be obvious to one of ordinary skill in the art to modify the information used to analyze and determine matches and drivers to include vehicle specific data where a vehicle is selected because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did individually.  By adding the specific vehicle data and selection, the combination enables a more customizable analysis where more criteria and user specified points of interest can be used to produce the optimal match or schedule.
As per Claim 15 Guo further teaches:
select a driver candidate for each selected vehicle  
create the plurality of operation schedules such that each ride share group of the plurality of ride share groups in each operation schedule includes a driver candidate and zero or more passengers  (Guo Figs. 2, 3 illustrate and are described in at least [0022-0027, 0031-0032, 0039-0043, 0045-0049, 0054-0056] as creating a plurality of carpool request matches, e.g. operation schedules, that include groups of users, at least one driver and potential passengers, that are compatible based on route, timing, preference and other ancillary information, a driver is chosen for each segment from the matched users who have submitted or requested to participate in a carpool).
Guo in view of Balva do not teach but Adamczyk further teaches:
wherein the host server is further configured to select vehicles to be used for ride share 15according to the stored vehicle information (Adamczyk describes selecting a driver with a specific associated vehicle through the matching process using selection criteria including vehicle and user information as is described in at least Fig. 10 and Col. 3: 10-22, Col. 6: 26-40, Col. 14: 1-35, Col. 15: 48-Col. 16: 31 so that a driver and type of vehicle are considered in the matching process),  
Adamczyk is combined based on the same reasons and rationale set forth in the rejection of Claim 14 above.Adamcz

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                                                                                                                                

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623